DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s AFCP amendment filed on 4/8/2022.
Claims 1-4, 7-11, 13-16, and 19-23 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-11, 13-16, and 19-23 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving, by a terminal device, indication information from a network device, wherein the indication information indicates resource configuration information of a first uplink carrier and resource configuration information of a second uplink carrier, wherein the indication information comprises a carrier index corresponding to a dedicated random access resource, wherein the first uplink carrier and the second uplink carrier are different uplink carriers in a cell of the network device, and wherein the first uplink carrier and the second uplink carrier are corresponding to one downlink carrier in the cell;
in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises the dedicated random access resource, determining, by the terminal device, an uplink carrier between the first uplink carrier and the second uplink carrier as a target carrier, wherein the target carrier is indicated by the carrier index corresponding to the dedicated random access resource and
initiating, by the terminal device, random access by using the target carrier“ in combination with other claim limitations as recited in independent claim 1, independent claim 8, and independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        April 18, 2022